Citation Nr: 0515959	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  05-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an apportionment paid in the amount of $216 per month 
for the veteran's dependent children should be terminated.

(The issues of entitlement to service connection for 
cataracts and entitlement to special monthly compensation 
based on loss of use of a creative organ are addressed in 
separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1979.  

As a determination of this matter may adversely affect others 
presently receiving VA benefit payments, this is considered a 
simultaneously contested claim.  This issue should be 
addressed separately from other issues on appeal under this 
or any other docket number.  The custodian of the veteran's 
children has been appropriately notified of the issue on 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reflects that in February 2005 the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, requesting a personal hearing before a Member of the 
Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2004), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Cent in Washington, D.C., for the following:  

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board as soon as it may be feasible.  The 
custodian of the veteran's children 
should be notified of her rights to 
attend and present testimony and argument 
at the hearing.  Whether or not the 
custodian appears for the hearing, the 
Member of the Board conducting the 
hearing should consider holding separate 
hearings regarding this matter and the 
other matters in appellate status so that 
a transcript of the hearing regarding the 
apportionment may be provided the other 
contesting claimant without violating the 
veteran's privacy rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



